     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 1 of 13

                                                                       Pages 1-13


 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               OAKLAND DIVISION

 3

 4    TODD ASHKER, et al.,         )       Case No.    09-cv-05796-CW
                                   )
 5                Plaintiffs,      )       McKinleyville, California
                                   )       Tuesday, October 30, 2018
 6         vs.                     )
                                   )
 7    GOVERNOR OF THE STATE OF     )
      CALIFORNIA, et al.,          )
 8                                 )
                  Defendants.      )
 9    _____________________________)

10
                   TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
11                    BEFORE THE HONORABLE ROBERT M. ILLMAN
                          UNITED STATES MAGISTRATE JUDGE
12
      APPEARANCES:
13
      For Plaintiffs:                  JULES LOBEL, ESQ.
14                                     3900 Forbes Avenue
                                       Pittsburgh, Pennsylvania 15260
15                                     (412) 648-1375

16                                     SAMUEL R. MILLER, ESQ.
                                       445 Riverside Drive, Apartment 61
17                                     New York, New York 10027
                                       (413) 717-8382
18
      For Defendants:                  ADRIANO HRVATIN, ESQ.
19                                     California Department of Justice
                                       455 Golden Gate Avenue, Suite 11000
20                                     San Francisco, California 94102
                                       (415) 703-1672
21
                                       JAY C. RUSSELL, ESQ.
22                                     Office of the Attorney General
                                       Correctional Law Section
23                                     455 Golden Gate Avenue, Suite 11000
                                       San Francisco, California 94102
24                                     (415) 703-5717

25
      Proceedings recorded by electronic sound recording; transcript
      produced by transcription service.
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 2 of 13

                                                                        2


 1    APPEARANCES:    (Cont’d.)

 2    For Defendants:                  KELLY A. SAMSON, ESQ.
                                       Office of the Attorney General
 3                                     Department of Justice
                                       1300 I Street, Suite 125
 4                                     P.O. Box 944255
                                       Sacramento, California 94244
 5                                     (916) 210-7317

 6                                     MELISSA C. BENTZ, ESQ.
                                       PATRICIA L. FERGUSON, ESQ.
 7                                     Office of Legal Affairs
                                       CDCR
 8                                     1515 S Street, Suite 314 S.
                                       Sacramento, California 95814
 9                                     (916) 324-7177

10    Transcription Service:           Peggy Schuerger
                                       Ad Hoc Reporting
11                                     2220 Otay Lakes Road
                                       Suite 502-85
12                                     Chula Vista, California 91915
                                       (619) 236-9325
13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 3 of 13

                                                                                 3


 1        McKINLEYVILLE, CA      TUESDAY, OCTOBER 30, 2018        10:03 A.M.

 2                                     --oOo--

 3                THE CLERK: The court calls Civil Case Number c-09-5796-

 4    CW, Ashker, et al. v. Brown, et al.                 Parties, state their

 5    appearances for the record.

 6                MR. LOBEL:    Jules Lobel for Plaintiff.

 7                MR. MILLER:    Samuel Miller for Plaintiffs.

 8                MR. RUSSELL:    Good morning, Your Honor.         Jay Russell,

 9    Adriano Hrvatin, and Kelly Samson from the Attorney General’s

10    Office for Defendants.

11                THE COURT:    All right, everyone.       I just wanted to hold

12    a brief conference with everyone.            Mr. Lobel had inquired as to

13    whether or not the Court was ready to rule on the motion for

14    extension, and I wanted to ensure that the parties -- I had

15    discussed   with   you    back   I   think    in   the   spring   about   the

16    possibility of resolving these issues without the Court having to

17    issue a ruling, and then talked to the parties back in the summer

18    -- I think around the same time the motion was referred to me --

19    to determine whether or not there was going to be any movement on

20    any of these three issues.

21          And now that the final supplemental brief was filed in

22    September and based on the phone call or the request, I guess,

23    from Mr. Lobel, I take it then the parties have no interest in

24    pursuing any type of settlement discussion regarding these three

25    issues.
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 4 of 13

                                                                            4


 1               MR. LOBEL:     I think that is correct.       I think that’s

 2    correct.

 3               THE COURT:    All right.    The only thing I will offer is

 4    you’ve seen with the other issues, you know, the problem is is

 5    that if we don’t resolve it informally, then with the appeal of my

 6    ruling, which I’m sure is coming, and then the appeal of Judge

 7    Wilken’s order on it, then there’s no resolution of these matters

 8    for some time to come.

 9          So I just wanted to give everybody one last shot at it before

10    I got out my order.     But if there isn’t any interest in it, then

11    we’ll get to work and get the order out shortly.

12               MR. LOBEL:    Let me just -- so that I -- so there won’t

13    be any argument on this motion.      You’re just -- you’ve got all the

14    papers and you’ll issue an order without any court appearances.

15               THE COURT:     That’s right.     I think we’ve had about a

16    year of briefing on it, so I think I’ve got everything in front of

17    me that I need.

18          All right.    Well, just wanted to be clear with everybody,

19    make sure that there wasn’t any hope for a joint resolution.         So

20    we’ll get that out and -- anything else we need to take up?          Do

21    you guys -- I saw your motion or your notice to the Court that you

22    weren’t able to resolve the other two issues.

23          Is there anything that you guys believe that we can either

24    resolve by settlement, or are we just going to proceed forward on

25    everything by motion now?
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 5 of 13

                                                                                  5


 1                MR. LOBEL: Your Honor, the Plaintiffs are still open to

 2    any kind of -- any thought about settlement, but it doesn’t seem

 3    like it’s in the cards right now.              We would like to continue,

 4    but --

 5                THE COURT:    Okay.     What about Defendants?

 6                MR. HRVATIN: Good morning, Your Honor. Adriano Hrvatin

 7    for Defendants.       I think that, from our perspective, the posture

 8    of the case with respect to the two issues that are currently on

 9    appeal has changed with recent developments -- with the recent

10    development that the Ninth Circuit denied Plaintiffs’ motion to

11    dismiss our appeal and set the matter for hearing -- for briefing

12    on the merits.

13          So   to   the   extent    that   there   was   a   question   that   the

14    Plaintiffs raised as to whether the matter was properly before the

15    Ninth Circuit, we think that order confirmed that the Ninth

16    Circuit will get to the merits and that no further proceedings in

17    the District Court should occur pending resolution of that appeal.

18          So that was the development just about ten days ago that --

19    and we informed the Court about -- Judge Wilken, that is -- on

20    Friday and that we intend to seek relief from further activity in

21    the District Court level, at least as to those two issues --

22                THE COURT:    Yes, and let me ask you this.

23                MR. HRVATIN:       -- pending --

24                THE COURT:    Because I reviewed -- I reviewed the issues

25    that were raised in 905.        It doesn’t appear to be any overlap, so
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 6 of 13

                                                                                              6


 1    I don’t think that there is a jurisdictional issue with regard to

 2    those.

 3          Is everybody at least in agreement with that?

 4                 MR. LOBEL:      I think -- I agree, Your Honor.                    I think

 5    those are just involving the extension for ongoing Constitutional

 6    violation.

 7                 THE COURT:      What about Defendants?

 8                 MR. HRVATIN:         Your Honor, I think that to the extent

 9    that Plaintiffs’ extension motion raises three issues, I believe

10    that there is one -- to the extent that Plaintiffs allege a due

11    process     violation      essentially       as    to     the    operation      of    the

12    restricted    cut    for    the    General      Population       Unit,    one    of   the

13    arguments that they make with respect to that particular position

14    is that there’s a liberty interest that they, by way of their

15    argument, one of the -- one of the strings is that they take issue

16    with the conditions of the RCGP.

17          Now, that -- to the extent that they rely on the use of

18    temporary walk-alone status to make a hand as to a liberty

19    interest,    that    would      be,   in   my     view,    the    one     --    the   one

20    consideration       that   we     agree    play    in     the    motion    to    extend

21    jurisdiction on that particular alleged due process violation that

22    may implicate what is otherwise the -- otherwise will now be heard

23    on the merits in the Ninth Circuit.

24          That would be the only -- the only potential overlap that I

25    could see based on the briefing to date.
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 7 of 13

                                                                                   7


 1                 THE COURT:     So that’s -- is that the -- let me ask you

 2    this.     Will you do me a favor and just file a -- because, you

 3    know, the issue would be if that issue is on appeal to the Ninth

 4    Circuit, I obviously can’t rule on it because that may -- first of

 5    all, I wouldn’t have jurisdiction but, second of all, the -- if

 6    the Ninth Circuit were to issue an order that would affect that

 7    ruling, then -- then that would be pointless.

 8            So just identify that portion of the argument and whatever

 9    brief it’s in and just file a one-page letter just pointing it

10    out.     There doesn’t have to be any argument about it.            And I can

11    make a determination about whether or not there’s overlap such

12    that I need to reserve ruling on that portion or if I can just

13    proceed forward on it.

14            Anybody have a problem with that?

15                 MR. LOBEL:     I don’t have a problem with it, Your Honor.

16    Just quickly, I don’t see any overlap.                There is no dispute

17    between    the    parties   that   a   considerable   number   of   the   RCGP

18    prisoners are on walk-alone status.           And the question that the

19    appeal raises is whether or not that violates the settlement

20    agreement.       The question our extension motion raises is whether

21    that, combined with many other things, gives rise to a liberty

22    interest, and I don’t see how the Ninth Circuit’s determination of

23    whether it violates the settlement agreement would impact on

24    whether or not the -- the undisputed fact that there is this walk-

25    alone status, in combination with other things, could give rise to
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 8 of 13

                                                                              8


 1    a liberty interest.     So that would be our position.

 2               THE COURT:    Do you agree with that, Mr. Hrvatin?

 3               MR. HRVATIN:     I would say right now, Your Honor, I --

 4    I’m not certain.     I’m not certain it’s as clearcut as Mr. Lobel

 5    has argued.    I understand his position, but I don’t -- I don’t --

 6    I’m not sure that the Ninth Circuit will see it that way.           And I

 7    think we are in a position of briefing up the issue as to what

 8    Judge Wilken found below and how that -- you know, how that issue

 9    may implicate what otherwise needs to -- can proceed here at the

10    District Court level pending appeal.

11          But we’d be happy, Your Honor, as you requested to in a brief

12    letter identify where the issues -- where the particular issue has

13    come up.

14               THE COURT:     Well, I mean, it’s going to be more than

15    that then if the parties are in disagreement as to whether or not

16    that issue is overlapped with the Ninth Circuit thing.           I’m going

17    to need more than just a brief pointing out of where that section

18    is.   I’m going to need the parties to brief whether or not I can

19    reach that issue based on what’s going on with the appeal.

20          So how much time do you need for that?

21               MR. HRVATIN:     Your Honor, if we could -- one moment.

22    I’m just looking at the calendar.         I think if we could look at

23    that issue -- and we may -- you know, just in trying to understand

24    the -- if there is any overlap with the appeal issue, I think that

25    by the end of -- we could work with Plaintiffs’ counsel to
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 9 of 13

                                                                                     9


 1    understand it.      If we do internally believe that there is no

 2    overlap, I mean, I think that we could confer with Plaintiffs’

 3    counsel and report back to the Court on that front.               And if there

 4    is some dispute, we could set forth our respective positions.

 5                THE COURT:     All right.       Let’s do that.    Let’s have you

 6    guys talk and then you can file a one-page letter brief pointing

 7    out and letting me know if there’s agreement or disagreement.                If

 8    there’s   disagreement,     I   can   set    argument   on   it   or   ask   for

 9    briefing.    If there isn’t, then I can proceed forward with my

10    order.

11          So how long do you guys need to talk about this, to take a

12    look at it internally and then talk about it?

13                MR. LOBEL:     Adriano, could you do it by Friday?

14                MR. HRVATIN:    Yeah.     I think that that’s -- I think that

15    that’s doable.    I think that, Your Honor, I can -- we can confer

16    internally and then reach out to Plaintiffs’ counsel to see

17    whether we have any disagreement.

18                THE COURT:     Okay.

19                MR. HRVATIN:     And then --

20                THE COURT:     You can file something by Monday, the 5th

21    and then you’ll let me know whether or not I need to have a

22    hearing or -- or I can take a look at the letter and determine

23    whether or not it’s something I need to have a hearing on or set

24    a briefing schedule or both.          Just a one-page joint letter brief

25    -- not brief but statement that says, This is where we have the
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 10 of 13

                                                                                   10


 1    issue or we don’t have the issue, and then I can look at it and

 2    see if it’s complicated or if it’s nonsense.             And then we can go

 3    from there.

 4                MR. HRVATIN: That’s fine, Your Honor. We’d be happy to

 5    do that.    Is this a submission that we should just send directly

 6    to Your Honor through your proposed order in-box, or is this a

 7    document that you’d prefer be filed in the public record?                   How

 8    would the Court like to proceed on this procedure?

 9                THE COURT:     I want it on the public record so that if

10    the Ninth Circuit disagrees, at least you guys go down with me on

11    it.

12                MR. HRVATIN:     That sounds reasonable.

13                THE COURT:     All right, everyone.

14                MR.   LOBEL:     Your   Honor,   I   have    one   --   one   other

15    question.

16                THE COURT:     All right.

17                MR. LOBEL:     As you know, it’s been almost a year now --

18    or over a year since we had any monitoring.             And if Your Honor is

19    planning to rule fairly quickly, this may become moot, but we had

20    a question of whether or not in the interim, while this all

21    proceeds, we could at least revise some of the obligations that

22    CDCR has to provide documents so that we can -- and to allow us to

23    communicate with our Plaintiffs because, as I say, a year has

24    passed.

25                THE COURT:     Yeah.    We haven’t had any meetings on that
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 11 of 13

                                                                                11


 1    either; right? -- updating on what the statistics are or anything

 2    like that.

 3                  MR. LOBEL:    Right.

 4                  THE COURT:       What do you guys think -- what do the

 5    Defendants think about that?

 6                  MR. HRVATIN:       Your Honor, I -- my -- I believe the

 7    Defendants are opposed to any further monitoring right now.              Our

 8    settlement agreement contemplated a 24-month monitoring period and

 9    that    the    case    would    terminate   absent   a   basis    to   extend

10    jurisdiction.         That has not happened and no -- the Defendants’

11    position is that no monitoring should occur unless there is some

12    foundation under a term of the settlement agreement to extend

13    jurisdiction.     And to the extent that there is any such basis, any

14    further monitoring would be, from our position, very limited in

15    scope as to what -- as to that particular basis.

16           So under the current case posture, the -- I think the -- it’s

17    appropriate that there is no monitoring because there has -- the

18    Plaintiff hasn’t met their burden to establish any basis for

19    further monitoring.

20                  THE COURT:       Well, let me ask you this:        Aren’t -- I

21    mean, are there some documents that you’ve been collecting over

22    the course that was something that you would have turned over,

23    that you can turn over to show them what the status is as to, you

24    know, where everybody’s at?

25                  MR. HRVATIN:      Your Honor, the document production or
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 12 of 13

                                                                               12


 1    collection        obligations   with     the   settlement   agreement   are

 2    extensive.        There are dozens of categories.       And so without --

 3    without a particular order or basis that would warrant further

 4    production of any particular category, I think we have a -- I

 5    think Defendants have a threshold objection as to any obligation

 6    to produce any document, and particularly given -- absent a clear

 7    -- a basis to -- upon which to extend jurisdiction and then

 8    determine what particular document obligations may be implicated.

 9    I   think    as     a   threshold   matter,    the   settlement   agreement

10    contemplates the production of so many documents that absent

11    having a basis that would apply to warrant a further production,

12    I don’t think that the Defendants are in a -- in a position to

13    produce any documents.

14                 THE COURT:     Mr. Lobel, I have a feeling that, you know,

15    I’m not getting my ruling out tomorrow, but it will be out as

16    quickly as I can.       And by the time -- even if I instructed them to

17    turn over things and meet and confer with you and provide it and

18    then us to talk, I mean, I have a feeling that we’ll have

19    something out that will -- that will either trigger that to happen

20    or it will make it moot anyway, so -- yeah.

21                 MR. LOBEL:     That’s sufficient, Your Honor.

22                 THE COURT:     All right.

23                 MR. LOBEL:     Thank you.

24                 THE COURT:     All right, everyone.      I’ve enjoyed talking

25    to you, but I’ve got a bunch of other stuff I’ve got to get done.
     Case 4:09-cv-05796-CW Document 1140 Filed 03/07/19 Page 13 of 13

                                                                        13


 1    So I will speak to everybody later, I’m sure.

 2                MR. LOBEL:    Thank you, Your Honor.

 3                THE COURT:    All right.

 4                MR. HRVATIN:    Thank you, Your Honor.

 5                THE COURT:    Have a good morning.

 6                MR. RUSSELL:    Thank you, Your Honor.

 7          (Proceedings adjourned at 10:19 a.m.)

 8

 9                I, Peggy Schuerger, certify that the foregoing is a

10    correct transcript from the official electronic sound recording

11    provided to me of the proceedings in the above-entitled matter.

12

13          /S/ Peggy Schuerger                      March 6, 2019
      Signature of Approved Transcriber              Date
14

15    Peggy Schuerger
      Typed or Printed Name
16    Ad Hoc Reporting
      Approved Transcription Provider
17    for the U.S. District Court,
      Northern District of California
18

19

20

21

22

23

24

25
